On March 2, 1985, Marvin C. Pendergraft, an attorney admitted to the practice of law in Kansas, was disciplined by this court by public censure for two complaints in which he had neglected a legal matter entrusted to him in violation of DR 6-101(A) (3) (235 Kan. cxlvii). In re Pendergraft, 236 Kan. 870, 695 P.2d 1289 (1985).
On February 15, 1985, Jerry W. Standrich filed a complaint with the disciplinary administrator alleging respondent had failed to refund $2,462.17 due the complainant.
On March 1, 1985, Alice Marie Fields filed a complaint with the disciplinary administrator alleging respondent had settled an automobile injury claim for her on December 28, 1984, for $28,000.00 and failed to remit her portion of the proceeds.
On March 21, 1985, Kevin W. Hunt filed a complaint with the disciplinary administrator alleging respondent had neglected a criminal matter entrusted to him and upon termination of respondent’s services he failed to account for money previously paid to respondent.
On May 15, 1985, respondent notified the Clerk of the Appellate Courts that he desired to surrender his license and privilege to practice law in the State of Kansas.
The Court, having examined the files and records herein, finds that pursuant to Supreme Court Rule 217 (235 Kan. cxxxii), Marvin C. Pendergraft should be disbarred from the practice of law in the State of Kansas.
It is Therefore Ordered that Marvin C. Pendergraft be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It is Further Ordered that the Clerk of the Appellate Courts shall strike the name of Marvin C. Pendergraft from the roll of attorneys licensed to practice law in Kansas and shall otherwise comply with the provisions of Rule 217.
It is Further Ordered that the costs of this proceeding are assessed to respondent and that a copy of this order shall be published in the official Kansas Reports.
Effective this 4th day of June, 1985.